Title: From Louisa Catherine Johnson Adams to George Washington Adams, 14 July 1825
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 14 July 1825
				
				We have been suffering so much from intense heat this Summer my dear George it has been impossible for me to attend to any thing like a regular correspondence and indeed our lives pass in such ar a routine of invariable sameness there is not wherewithal to furnish an anecdote for a Letter or a line to interest a reader—I yesterday received a melancholy Letter from Mr. Pope announcing the hopeless state of poor Florida and hourly expect to hear of her dissolution—If truth can be gathered from the cry of the multitude she was lovely and promised fair to be an ornament to society and was just entering that period of life when the loss will be most deeply felt by her doating father who seems sinking under the calamity which so heavily threatens him.—The loss I sustained was comparatively less severe but the pangs I endured and the convo convulsive shudder which rends my heart even at this hour when I think of my irretrievable bereavement teach me to pity the anguish of parents under the same affliction and assure me that in religion alone can the balm be found for wounds so deep so impossible to cure. God for wise purposes inflicts these real and acute sufferings that we may learn how light and trivial are those merely worldly trials which often cause us so much misery and which are mostly produced by our own follies or by the vices of those who surround us and on whom we must necessarily in some measure depend. In the one case it is the hand of God which humbles us in the dust to prove to us our nothingness and to recal our wandering thoughts to him and to his works in the other it is the vexation incident to the Earth born pride & vanity of the mere worldling originating and ending in selfishness which absorbs all the better feelings infused by the Christian System which yields abundant comfort even in the severest trials—Mr George Graham was married last week to Miss Jane Watson and immediately after the ceremony settled on her fifteen thousand Dollars he has two or three Children by a former Wife—Capt Houston is going to be married to a Miss Truxton in the fall and Capt Gardner to Miss Goldsborough. This is all the news excepting that it is said that the british Chargé is no longer allowed to be so intimate at the Col’s as formerly and that he is soon to leave the Country—As our Shells are out I must get you to send us some more by the earliest opportunity. We are to be honoured with the company of the Nation’s Guest the last of the Month and I hope Charles will get here to help me do the honoursYours Ever
				
					L. C. A.
				
				
			